ON APPELLANT’S MOTION FOR REHEARING
PER CURIAM.
By our prior opinion of April 29, 1992, appellant’s judgment and sentence were reversed with directions to allow him to withdraw his plea because the record did not reflect an agreement among the parties and the trial judge that the issue appealed was dispositive. Appellant moved for rehearing of that opinion and jurisdiction was relinquished to the trial court for further proceedings. Trial counsel have executed a written stipulation that the issue is disposi-tive and that stipulation has been approved by the trial judge. Accordingly, we grant rehearing and withdraw our prior opinion in this cause.
The appellee’s motion to dismiss is denied and the case will proceed to a disposition on the merits. Time for service of the answer brief is extended to 20 days from date of this opinion.
JOANOS, C.J., and SMITH and BARFIELD, JJ., concur.